McFarland, J.,
delivered the opinion of the Court.
Upon the subject of opening the biddings, this Court- has, in two unreported cases, adopted the English rule (overruling or modifying previous cases), and holding that a Chancery sale is a mere offer to purchase, and not complete as a sale until confirmed by the Court, and that a mere advance bid, if large enough in amount, is sufficient to open the biddings.
The cases are: Wm. A. Click v. Caroline Burris, *66et als., 6 Heisk., 539, decided at the September Term, 1871, at Knoxville, and John Parsons v. G. B. -, decided at the April Term, 1873, at Jackson.
Under this rule, the biddings in the present case should be opened, and kept open until the cióse of the Term, beginning at the advanced bid, the parties to have due notice, and also public notice given. It is not important that the party making the advanced bid is not a party to the cause.